     Case 2:19-cv-01926-CJC-SK Document 57 Filed 09/23/20 Page 1 of 2 Page ID #:2079




 1

 2
                                                                            JS-6
 3

 4                                                                       9/23/2020
 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11    THE ESTATE OF THOMAS E.                 )
                                              ) Case No.: CV 19-01926-CJC(SKx)
12
      SCHERTZ and LISA RICHARDSON             )
      SCHERTZ,                                )
13                                            )
                                              )
14                Plaintiffs,                 )
                                              ) JUDGMENT
15          v.                                )
                                              )
16                                            )
      JACKSON NATIONAL LIFE                   )
17    INSURANCE COMPANY, et al.               )
                                              )
18                                            )
                  Defendants.                 )
19                                            )
                                              )
20                                            )
                                              )
21                                            )
22

23    //
24    //
25    //
26    //
27    //
28    //

                                              -1-
     Case 2:19-cv-01926-CJC-SK Document 57 Filed 09/23/20 Page 2 of 2 Page ID #:2080




 1          This matter came before the Court on the parties’ cross motions for summary
 2    judgment. (Dkts. 42, 45.) On September 23, 2020, the Court granted Defendant Jackson
 3    National Life Insurance Company’s motion for summary judgment and denied Plaintiffs’
 4    motion for partial summary judgment. In accordance with the Court’s Order, IT IS
 5    HEREBY ORDERED that judgment is entered in favor of Defendant and against
 6    Plaintiffs on Plaintiffs’ complaint. Plaintiffs shall take nothing on their complaint against
 7    Defendant.
 8

 9          DATED:        September 23, 2020
10                                                  __________________________________
                                                    _________________
                                                                    ______
                                                                         ___________
                                                                                   ___
11                                                         CORMAC J.
                                                                  J. CARNEY
12                                                  UNITED STATES DISTRICT JU
                                                                           JUDGE
                                                                            UDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -2-
